EXHIBIT 10.58

NEITHER THIS NOTE NOR THE SHARES OF COMMON STOCK ISSUABLE UPON CONVERSION OF
PRINCIPAL HEREOF OR INTEREST HEREON HAVE BEEN REGISTERED UNDER THE SECURITIES
ACT OF 1933 OR UNDER THE SECURITIES LAWS OF ANY STATE OR OTHER JURISDICTION
(TOGETHER, THE "SECURITIES LAWS") AND MAY NOT BE OFFERED FOR SALE, SOLD OR
OTHERWISE TRANSFERRED OR ENCUMBERED IN THE ABSENCE OF COMPLIANCE WITH SUCH
SECURITIES LAWS AND UNTIL THE ISSUER THEREOF SHALL HAVE RECEIVED AN OPINION FROM
COUNSEL ACCEPTABLE TO IT THAT THE PROPOSED DISPOSITION WILL NOT VIOLATE ANY
APPLICABLE SECURITIES LAWS.

 

CONVERTIBLE NOTE

 

Principal Amount: $__100,000___________

August 13, 2007

FOR VALUE RECEIVED, Hydrogen Power, Inc, a Delaware corporation (the “Company”),
hereby promises to pay to the order of __Dil Gujral________________ (“Holder”),
the principal sum of _____one hundred thousand__________________________________
AND NO/100 DOLLARS ($_100,000________.00), together with accrued interest on the
unpaid principal balance thereof at the rate of Ten percent (10.0%) per annum,
calculated on the basis of actual days elapsed in a year of 360 days.

Article 1

Payments

1.1       Principal and Interest. Except in the event of a conversion of this
Note in accordance with Article 2, or the prepayment of this Note, the principal
balance shall be due and payable on the earlier of an equity financing completed
by the Company or 180 days from the above date. Any payments received shall be
applied first to any other charges due under this Note and thereafter to the
payment of the principal balance of this Note. In lieu of cash, Holder agrees to
receive all payments of interest under this Note in shares of Common Stock (as
defined herein) issued at the Interest Conversion Price determined under
Article 2.

1.2       Manner of Payment. All payments of principal and interest shall be
made at such place as Holder shall designate to the Company in writing. If any
payment of principal or interest on this Note is due on a day that is not a
Business Day, such payment shall be due on the next succeeding Business Day, and
such extension of time shall not be taken into account in calculating the amount
of interest payable under this Note. “Business Day” means any day other than a
Saturday, Sunday or legal holiday in the State of Washington.

1.3       Prepayment. This Note may be prepaid, in whole or in part, by the
Company at any time and from time to time, without premium or penalty. At
Holder’s option, any payments on this Note shall be applied first to pay Holder
for all costs of collection of any kind, including reasonable attorneys’ fees
and expenses, and thereafter to the payment of principal.

1.4       Warrant. The company will issue a warrant to the Holder to purchase
the Company’s Common Stock in an amount equal to the principal amount of the
Note. The exercise price of the warrant will be equal the closing price of the
Company’s Common Stock on August 11, 2007 and will expire August 13, 2010.

--------------------------------------------------------------------------------



Article 2

Conversion

2.1       Conversion. At Holder’s option, Holder shall have the right at any
time during the Conversion Period (as defined below) to convert this Note, in
accordance with the provisions of Section 2.2, in whole or in part, into fully
paid and nonassessable shares of the Company’s common stock, par value $.01 per
share (the “Common Stock”). The number of shares of Common Stock into which this
Note may be converted (“Conversion Shares”) shall be determined by dividing the
outstanding principal amount of this Note to be converted, by the 25% discount
to the 10 day average closing price of the Company’s Common Stock
(the “Conversion Price”). The number of shares of the Company’s Common Stock
into which the interest on this Note is to be converted shall be determined by
dividing the amount of interest due every 30 days by a 15% discount to the 10
day average closing price of such 30 day period (the “Interest Conversion
Price”). For all purposes of this Note, the “Conversion Period” shall mean that
period from the Date of this Note to 180 days following the date of this Note.

2.2       Method of Conversion. To convert this Note, Holder must deliver a
conversion notice substantially in the form attached hereto as Annex A during
the Conversion Period. No fractional shares of Common Stock shall be issued upon
conversion of this Note. In lieu of any fractional share to which Holder would
otherwise be entitled upon conversion of this Note, the Company will pay to
Holder in cash the amount of the unconverted principal balance of this Note that
would otherwise be converted into such fractional share. Upon the conversion of
this Note, Holder shall surrender this Note, duly endorsed, at the Company’s
principal office, and the Company shall, at its expense and as soon as
practicable thereafter, issue and deliver to Holder at such principal office one
or more certificates for the number of shares of Common Stock to which Holder is
entitled (bearing such legends as are required by applicable state and federal
securities laws in the opinion of counsel to the Company), together with a check
payable to Holder for any cash amounts payable as described herein. Any
conversion of this Note shall be deemed to have been made immediately prior to
the close of business on the date of this Note’s surrender, and the person or
persons entitled to receive Common Stock upon such conversion shall be treated
for all purposes as the record holder or holders of such Common Stock as of such
date. Upon this Note’s conversion, the Company will be forever released from all
of its obligations and liabilities hereunder with regard to that portion of the
principal amount being converted, including without limitation the obligation to
pay such portion of the principal amount and accrued interest. If this Note is
converted in part only, the Company shall execute and deliver to Holder a new
unsecured promissory note in the principal amount equal to the unconverted
portion of this Note.

Article 3

Conversion Price Adjustments

3.1       Adjustment for Stock Splits or Combinations. In the event of: (i) the
payment of dividends on any of Company’s capital stock payable in Common Stock
or securities convertible into or exercisable for Common Stock (“Common Stock
Equivalents”); (ii) the subdivision of the Company’s outstanding shares of
Common Stock into a greater number of shares; or (iii) the combination of the
Company’s outstanding shares of Common Stock, by reclassification or otherwise;
then, the quotient (rounded to the nearest full cent) obtained by dividing (a)
the number of shares of Common Stock outstanding immediately prior to such
event, multiplied by the then-existing Conversion Price, by (b) the total number
of shares of Common Stock outstanding immediately after such event, shall be the
adjusted Conversion Price per share.

2

--------------------------------------------------------------------------------



3.2       Notice of Adjustment. Upon any adjustment of the Conversion Price, the
Company shall give written notice thereof within 30 days, by first-class mail,
postage prepaid, addressed to Holder as shown on the Company’s books, which
notice shall state the adjusted Conversion Price and set forth in reasonable
detail the method of calculation and the facts upon which such calculation is
based.

3.3       Effect of Reorganization, Reclassification, Merger, Etc. If at any
time the Company: (i) reorganizes its capital stock (other than by the issuance
of shares of Common Stock in subdivision of outstanding shares of Common Stock,
and other than by a share combination, as provided for in Section 3.1), (ii)
consolidates or merges with another corporation, or any sells, conveys, leases
or otherwise transfers all or substantially all of its property to any other
corporation, which transaction is effected in a manner such that the holders of
Common Stock shall be entitled to receive cash, stock, securities or assets with
respect to or in exchange for Common Stock, or (iii) pays a dividend or makes
any other distribution upon any class of its capital stock, which dividend or
distribution is payable in Company securities or other Company property (other
than cash); then, as a part of such transaction, lawful provision shall be made
so that Holder shall have the right thereafter to receive, upon conversion of
this Note, the number of shares of stock or other securities or property of the
Company or of the successor corporation resulting from such transaction, or of
the corporation to which the Company property has been sold, conveyed, leased or
otherwise transferred, as the case may be, which Holder would have been entitled
to receive upon transaction if this Note had been converted immediately prior
thereto. In any such case, appropriate adjustments (as determined by the
Company’s board of directors) shall be made in the application of the provisions
set forth in this Note (including the adjustment of the Conversion Price) to the
end that the provisions set forth herein shall thereafter be applicable, as near
as reasonably may be, in relation to any shares or other property thereafter
deliverable upon the conversion of this Note as if the Note had been converted
immediately prior to such transaction and Holder had carried out the terms of
the exchange as provided for by such transaction. The Company shall not effect
any such capital reorganization, consolidation, merger or transfer unless, upon
or prior to the consummation thereof, the successor corporation(s) to which
Company property has been sold, conveyed, leased or otherwise transferred shall
assume by written instrument the obligation to deliver to Holder such shares of
stock, securities, cash or property which Holder is entitled to purchase under
the foregoing provisions of this Section 3.3.

Article 4

Default and Remedies

4.1       Default. The occurrence of any of the following events shall
constitute a “Default” under this Note:

(a)  Company’s failure to remit to Holder the principal or interest hereof as
the same becomes due hereunder;

(b) Company’s assignment for the benefit of creditors, or filing of a petition
in bankruptcy or for reorganization or to effect a plan or arrangement with
creditors;

(c)  Company’s application for, or voluntary permission of, the appointment of a
receiver of trustee for any or all Company property;

(d) any action or proceeding described in the foregoing paragraphs (b) and (c)
is commenced against Company and such action or proceeding is not vacated within
60 days of its commencement;

 

(e)

Company’s dissolution or liquidation; or

 

3

--------------------------------------------------------------------------------



(f)  Company’s material breach of the Purchase Agreement by and between Company
and Holder, of even date herewith (the “Purchase Agreement”).

4.2      Remedies Upon Default. Upon any Default:

(a)  Holder may without further notice declare the entire remaining principal
sum of this Note, together with all interest accrued thereon, immediately due
and payable; and Holder’s failure to declare the entire remaining principal sum
of this Note, together with all interest accrued thereon, immediately due and
payable shall not constitute a waiver by Holder of its right to so declare at
any other time;

(b) Holder may employ an attorney to enforce its rights and remedies hereunder
and Company hereby agrees to pay Holder’s reasonable attorneys’ fees and other
reasonable expenses incurred by Holder in exercising any of Holder’s rights and
remedies upon Default; and

(c)  Holder’s rights and remedies provided hereunder shall be cumulative and may
be pursued singly, successively or together in Holder’s sole discretion; and
Holder’s failure to exercise any such right or remedy shall not be a waiver or
release of such rights or remedies or the right to exercise any of them at
another time.

Article 5

Registration Rights

5.1      Registration Rights.

(a)  If at any time prior to the expiration of three (3) years from the date of
this Note, the Company proposes to register under the 1933 Act (except by a Form
S-4 or Form S-8 Registration Statement or any successor forms thereto) or
qualify for a public distribution under Section 3(b) of the 1933 Act, any of its
equity securities or debt with equity features, it will give written notice to
all Holders of this Note, any Warrants issued pursuant to Section 1.5 hereof,
and any Conversion Shares of its intention to do so and, on the written request
of any such Holder given within twenty (20) after receipt of any such notice
(which request shall specify the Conversion or Warrant Shares intended to be
sold or disposed of by such Holder and describe the nature of any proposed sale
or other disposition thereof), the Company will use its best efforts to cause
all such Conversion or Warrant Shares, the Holders of which shall have requested
the registration or qualification thereof, to be included in such registration
statement proposed to be filed by the Company; provided, however, that nothing
herein shall prevent the Company from, at any time, abandoning or delaying any
registration. The right of the Holders to include the Conversion or Warrant
Shares in any such registration statement may be subject to approval by selling
securityholders whose securities are being registered in the registration
statement. If any registration pursuant to this Section 5(a) is underwritten in
whole or in part, the Company may require that the Conversion and Warrant Shares
requested for inclusion pursuant to this Section 5(a) be included in the
underwriting on the same terms and conditions as the securities otherwise being
sold through the underwriters. If a greater number of Conversion or Warrant
Shares is offered for participation in the proposed offering than in the
reasonable opinion of the managing underwriter of the proposed offering can be
accommodated without adversely affecting the proposed offering, then the amount
of Conversion or Warrant Shares proposed to be offered by such Holders for
registration, as well as the number of securities of any other selling
shareholders participating in the registration, shall be proportionately reduced
to a number deemed satisfactory by the managing underwriter.

 

4

--------------------------------------------------------------------------------



(b)  With respect to each inclusion of securities in a registration statement
pursuant to this Section 5, the Company shall bear the following fees, costs,
and expenses: all registration, filing and NASD fees, printing expenses, fees
and disbursements of counsel and accountants for the Company, fees and
disbursements of counsel for the underwriter or underwriters of such securities
(if the offering is underwritten and the Company is required to bear such fees
and disbursements), all internal expenses, the premiums and other costs of
policies of insurance against liability arising out of the public offering, and
legal fees and disbursements and other expenses of complying with state
securities laws of any jurisdictions in which the securities to be offered are
to be registered or qualified. Fees and disbursements of special counsel and
accountants for the selling Holders, underwriting discounts and commissions, and
transfer taxes for selling Holders and any other expenses relating to the sale
of securities by the selling Holders not expressly included above shall be borne
by the selling Holders.

 

(c)  The Company hereby indemnifies the Holder, and the officers and directors,
if any, who control such Holder, within the meaning of Section 15 of the 1933
Act, against all losses, claims, damages, and liabilities caused by (1) any
untrue statement or alleged untrue statement of a material fact contained in any
Registration Statement or Prospectus prepared in connection with any
registration statement pursuant to this Section 5 (and as amended or
supplemented if the Company shall have furnished any amendments thereof or
supplements thereto), any Preliminary Prospectus or any state securities law
filings; (2) any omission or alleged omission to state therein a material fact
required to be stated therein or necessary to make the statements therein not
misleading except insofar as such losses, claims, damages, or liabilities are
caused by any untrue statement or omission contained in information furnished in
writing to the Company by such Holder expressly for use therein; and each such
Holder by its acceptance hereof severally agrees that it will indemnify and hold
harmless the Company, each of its officers who signs such Registration
Statement, and each person, if any, who controls the Company, within the meaning
of Section 15 of the 1933 Act, with respect to losses, claims, damages, or
liabilities which are caused by any untrue statement or alleged untrue
statement, omission or alleged omission contained in information furnished in
writing to the Company by such Holder expressly for use therein.

 

Article 6

General Provisions

6.1       Waiver of Protest, Presentment and Notice. The Company hereby waives
presentment, demand for payment, notice of nonpayment or dishonor, protest, and
notice of protest, and agrees to continue to be bound for the payment of
principal, interest and all other sums due under this Note notwithstanding any
extension or alteration of the time or terms of payment hereon, any renewal or
any acceptance of security of any kind. Company also hereby waives the right to
protest the domestication or collection of any judgment obtained against the
Company with respect to this Note in any jurisdiction where the Company may now
or hereafter maintain assets or be registered or qualified to transact business.

6.2       Obligations Absolute. Company’s obligations hereunder are absolute,
and Company hereby waives any and all rights to offset, deduct or withhold any
payments or charges due hereunder for any reason whatsoever.

6.3       Entire Agreement. This Note constitutes the full and entire
understanding and agreement between the parties with regard to the subject
matter hereof.

 

5

--------------------------------------------------------------------------------



6.4       Governing Law. This Note shall be governed by and construed in
accordance with the laws of the State of Delaware without regard to its
conflicts-of-law principles.

6.5       Severability. If any provision in this Note is held invalid or
unenforceable by a court of competent jurisdiction, the other provisions of this
Note will remain in full force and effect. Any provision of this Note held
invalid or unenforceable only in part or degree will remain in full force and
effect to the extent not held invalid or unenforceable.

6.6       Waiver of Right or Remedy. No waiver of any right or remedy under this
Note shall be valid unless in writing executed by the Holder hereof, and any
such waiver shall be effective only in the specific instance and for the
specific purpose given. All rights and remedies of all present and future
Holders of this Note shall be cumulative and may be exercised singly,
concurrently or successively. This Note shall bind the Company and its
successors and assigns.

6.7      Notices. Any notice required or permitted to be given hereunder shall
be made as follows:

 

To the Company

Mr. David Cade, Chief Executive Officer

Hydrogen Power, Inc.

201 Elliott Avenue West

Suite 400

Seattle, Washington 98119

(206) 223-0506

(206) 223-1827 Fax

 

To the Holder

 

                                                                    

                                                                    

                                                                    

                                                                    

                                                                    

 

 

6.8       Construction. The headings of Sections in this Convertible Note are
provided for convenience only and will not affect its construction or
interpretation. All references to Articles or Sections refer to Articles and
Sections of this Note unless otherwise specified.

IN WITNESS WHEREOF, the Company has executed and delivered this Convertible Note
as of the date first set forth below.

 

 


Hydrogen Power, Inc.


By:                                                            
DAVID J. CADE, CHIEF EXECUTIVE OFFICER

 

 

6

--------------------------------------------------------------------------------



NOTICE OF CONVERSION

(to be signed only upon conversion of note)

 

To Hydrogen Power, Inc.

201 Elliott Avenue West

Suite 400

Seattle, Washington 98119

 

The undersigned, the Holder of the Convertible Note of Hydrogen Power, Inc.
dated August 13, 2007, hereby surrenders such Convertible Note for conversion
into shares of Common Stock of FastFunds Financial Corporation, to the extent of
$___________________ of the unpaid principal and accrued interest of such
Convertible Note, and requests that the certificates for such shares be issued
in the name, and delivered to the address set forth below:

 

                                                                      
                 
Exact Name in which shares are to be registered

                                                                      
                 

                                                                      
                 
Address, city, state and zip code

Tax ID#:                                  

Dated:                                     

HOLDER:

 

 

                                                                      
                 
Signature

 

                                                                      
                 
Name (print or type)

 

                                                                      
                 

 

                                                                      
                 
(Address)

 

                                                                      
                 
Phone

 

                                                                      
                 
Email Address

--------------------------------------------------------------------------------